Citation Nr: 1040199	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for intervertebral disc syndrome of the cervical spine.

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to service connection for degenerative joint 
disease of unspecified joints.

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 
1964, and from February 1976 to January 1985.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Columbia, South Carolina.  In a September 2003 rating 
decision, the RO denied the Veteran's claim of entitlement to 
service connection for degenerative joint disease of unspecified 
joints, and increased the Veteran's evaluation for intervertebral 
disc syndrome of the cervical spine to 20 percent, effective May 
30, 2003.  Despite the assignment of an increased disability 
evaluation for this disorder, the appeal for a higher evaluation 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

In a March 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a chronic low back 
disorder.

In March 2005, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, DC.  A transcript 
of the hearing has been associated with the Veteran's claims 
folder.

In December 2005, the Board remanded the issues on appeal to the 
RO for further evidentiary and procedural development.  This was 
accomplished and, following the continued denial of the claims, 
the case was returned to the Board.  

In March 2009, the Board again remanded the case for additional 
development, specifically, to provide the Veteran with correct 
notice according to the Veterans Claims Assistance Act of 2000, 
and to afford him another VA spine examination.  This was 
accomplished, and in May 2010, the VA Appeals Management Center 
issued a Supplemental Statement of the Case ("SSOC"), in which 
it continued to deny the Veteran's claims.

The issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center ("AMC") in Washington, 
DC.  The Veteran will be notified if additional action is 
required on his part.


FINDINGS OF FACT

1.  For the period prior to September 30, 2009, the Veteran's 
intervertebral disc syndrome of the cervical spine was manifested 
by subjective complaints of daily pain, forward flexion of the 
cervical spine limited to 30 degrees, without favorable ankylosis 
of the entire cervical spine; or incapacitating episodes; or 
neurological findings.  

2.  For the period from September 30, 2009, the Veteran's 
intervertebral disc syndrome of the cervical spine has been 
manifested by subjective complaints of daily neck pain with 
radiation down the left side, with objective findings of forward 
flexion of the cervical spine limited to 10 degrees, and 
extension limited to 10 degrees, without unfavorable ankylosis of 
the entire cervical spine; or forward flexion of the 
thoracolumbar spine limited to 30 degrees of less; or favorable 
ankylosis of the entire thoracolumbar spine; or neurological 
findings.

3.  The probative evidence of record reveals that the Veteran's 
chronic low back disorder is not the result of a disease, injury 
or event in service, and is not secondary to a service-connected 
disability.

4.  The Veteran is not shown by the probative evidence of record 
to have a current diagnosis of degenerative joint disease in any 
joint other than his already service-connected intervertebral 
disc syndrome of the cervical spine.   


CONCLUSIONS OF LAW

1.  The evidence of record establishes that the criteria for an 
evaluation in excess of 20 percent disabling for intervertebral 
disc syndrome of the cervical spine are not met for the period 
prior to September 30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 
5243 (2010).

2.  The evidence of record establishes that the criteria for an 
evaluation of 30 percent disabling, and no more, for 
intervertebral disc syndrome of the cervical spine are met for 
the period from September 30, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic 
Code 5243 (2010).  

3.  The Veteran's low back disorder was neither incurred in, nor 
aggravated by active duty service; arthritis of the low back did 
not manifest to a compensable degree within one year from the 
date of separation from service; and a low back disorder is not 
proximately due to, the result of, or secondary to any service-
connected disability.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307(a)(3), 3.309(a), 3.310(a) (2010).

4.  Degenerative joint disease of unspecified joints (other than 
the cervical spine) was neither incurred in, nor aggravated by, 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c), 3.304, 3.307(a)(3), 3.309(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letter dated April 2009, the Veteran was advised of the 
information necessary to substantiate his claim for increased 
evaluation for intervertebral disc syndrome of the cervical 
spine, which indicated that he should provide evidence showing 
that his disability had increased in severity.  The letter 
provided notice of the types of evidence, both lay and medical, 
that could be submitted in support of a claim for an increased 
rating, and advised him of what VA would do to assist him in 
obtaining evidence.    

By letters dated December 2005 and April 2009, the Veteran was 
informed of the types of evidence needed in order to substantiate 
his claims of entitlement to service connection for a chronic low 
back disorder and degenerative joint disease of unspecified 
joints, as well as the division of responsibility between the 
appellant and VA for obtaining the required evidence.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the April 2009 letter also afforded the 
Veteran appropriate notice per Dingess/Hartman, supra.

The Board recognizes that the aforementioned letters were 
provided to the Veteran after the initial adjudication of his 
claims.  Nonetheless, the record reflects that the Veteran's 
claims were substantially readjudicated in August 2008 and May 
2010 SSOCs, respectively.  See Dingess/Hartman, supra; see also 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield 
v. Nicholson, 444 F.3d at 1333-34 (holding that providing the 
claimant with notice followed by a readjudication of the claim in 
a Statement of the Case or SSOC "cures" any timing problem 
associated with the lack of notice prior to an initial 
adjudication).

Furthermore, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that the notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the aforementioned letters, as well as the SSOCs.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran has 
not referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claims that have not 
already been associated with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

In this case, the Veteran was afforded VA examinations for his 
claim of an increased disability rating for intervertebral disc 
syndrome of the cervical spine in August 2003, September 2006, 
April 2008 and September 2009.  While the Board notes that the 
August 2003, September 2006 and April 2008 examination each 
contained certain deficiencies, in particular, no indication of 
whether the Veteran experienced incapacitating episodes as a 
result of his cervical spine disorder, the examiners nonetheless 
noted that they had reviewed the complete claims folder, and 
performed comprehensive examinations of the Veteran, followed by 
detailed reports of their findings.  The September 2009 examiner, 
however, noted that he had reviewed the complete claims folder, 
elicited from the Veteran a history of his cervical spine 
symptomatology and treatment, performed a complete physical 
examination, including a review of diagnostic test results, and 
provided complete findings detailing the results of the 
examination, including noting that the Veteran had experienced no 
incapacitating episodes during the appeal period.  Accordingly, 
the Board finds that the September 2009 VA examination is 
sufficient upon which to base a decision in this case.
The Board further observes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Here, the Board has determined that an examination is not 
warranted for the Veteran's claim of entitlement to service 
connection for degenerative joint disease of unspecified joints, 
as there is no competent lay or medical evidence of record to 
show that he had been diagnosed with the disorder and, indeed, 
that any such condition is associated with his service.  

In addition, the Board notes that the Veteran is receiving 
disability insurance benefits from the Social Security 
Administration ("SSA").  The SSA reports of record, however, 
show that the Veteran is receiving benefits for an acute 
myocardial infarction and affective/mood disorders.  The Veteran 
has not alleged, and there is no contradictory information in the 
claims folder, to show that his SSA benefits are related to a 
spinal or joint disorder.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 
C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The fact that the revised 
criteria include symptoms such as pain, stiffness, aching, etc., 
if present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after the hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating schedule 
is encountered, it will be rated under a closely related disease 
or injury, in which both the functions affected and the 
anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20.

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 C.F.R. 
§ 4.71a.  These revisions, codified in DCs 5235 through 5243, 
became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 
Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, DC 
5293 (2010).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the former 
and the current schedular criteria.  See, e.g., VAOPGCPREC 7-03, 
69 Fed. Reg. 25179 (2004).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent it conflicts with the precedents of the United States 
Supreme Court ("Supreme Court") and the Federal Circuit.  
According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever version 
of the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, neither of the above cases or General Counsel Opinion 
prohibit the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

In this case, because the Veteran's claim of entitlement to an 
increased evaluation for intervertebral disc syndrome of the 
cervical spine was initiated prior to the new spinal code 
regulations, the Board will evaluate the claim under both the 
previous and the current criteria in the VA Schedule for Rating 
Disabilities in order to ascertain which version will accord him 
the highest disability rating.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" 
criteria for diseases or injuries of the spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be earlier 
than the effective date of that change.  Correspondingly, the 
Board must apply only the earlier version of the regulation for 
the period prior to the effective date of change.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated under DC 
5293 based either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all other 
disabilities, whichever method resulted in the higher evaluation.  
A 10 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months; 
a 20 percent evaluation was assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation was assigned 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5293 (2002).

For purposes of evaluations under DC 5293, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Id. at Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately, using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  Id. at 
Note (2).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 30 percent evaluation if it is severe. 38 C.F.R. § 
4.71a, DC 5290 (2002).

The Board notes that the words "slight," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Prior to September 26, 2003, ankylosis of the cervical spine was 
rated under DC 5287, with a 30 percent evaluation for an 
ankylosed cervical spine in a favorable position, and a 40 
percent evaluation for an unfavorable position.  38 C.F.R. 
§ 4.71a, DC 5287 (2002).  

The September 26, 2003 regulation amendments provide a General 
Rating Formula for Diseases and Injuries of the Spine (for DCs 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or not 
it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

The notes for rating intervertebral disc syndrome under this 
regulation were amended as follows:  Note (1): an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2): if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note 
(5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  38 
C.F.R. 
§ 4.71a, DCs 5235 to 5243, Note (2) (2010); see also Plate V.  
Id.  The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Id.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Regardless of the time period or regulations examined, VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  However, as mentioned, the Board 
will consider the Veteran's claim in light of both the former and 
current schedular rating criteria.

A.  Entitlement to an evaluation in excess of 20 percent 
disabling for intervertebral disc syndrome of the cervical spine 
prior to September 30, 2009.

In August 2003, the Veteran was afforded a VA examination for his 
claim of entitlement to an increased disability evaluation for 
his cervical spine disability.  He told the examiner that he had 
undergone a discectomy and fusion at the C4-5 and 
C-5-6 vertebra in 1981, a revision of the surgery in 1982, and a 
discectomy with plate fusion of the C6-7 in 1998.  He said that 
he experienced pain all day every day in his entire posterior 
spine, as well as on the left scapula.  He noted that he had 
previously worked as a machine operator, but retired in 1998 due 
to his neck (adding that he also retired as a result of 
depression and heart disease).  He said that he did not have any 
restrictions on his daily activities.  During the examination, 
the examiner noted two anterior horizontal surgical scars, one 
2.5 cm. and the other 4.5 cm.  A third was 13.0 cm over the 
entire cervical spine.  Forward flexion was to 20 degrees, 
extension was to 25 degrees, right lateral bending was to 25 
degrees, and left lateral bending was to 20 degrees; left 
rotation was to 35 degrees and right rotation was to 30 degrees.  
No diminution was noted and there was no indication of tenderness 
or spasm.  An x-ray revealed anterior fusion of the C4 through C7 
vertebra without evidence of complication.  As noted above, 
however, the examiner did not provide a report as to whether the 
Veteran had experienced any incapacitating episodes as a result 
of his cervical spine disability.  He also did not discuss the 
condition of the Veteran's surgical scars (i.e., whether they 
were stable, painful, etc.).

In September 2006, the Veteran was provided a second VA spinal 
examination.  At that time, he reported that he was not working 
because he had been medically retired since his 1998 cervical 
spine surgery.  Upon examination, he was found to have a normal 
posture and gait, and there was no palpable muscle spasm in the 
cervical spine area.  Forward flexion was to 30 degrees, 
extension was listed as 0 degrees, lateral bending was 15 degrees 
bilaterally, and rotation was 45 degrees bilaterally.  The 
Veteran reported pain at the extremes of each of the movements of 
his neck.  There was bilateral weakness in all major muscle 
groups of the arm rated at approximately 3 out of 5 in both arms 
and numbness reported in the left upper extremity.  The examiner 
found that there was no pain on range of motion or flare-ups, and 
no additional limitations due to pain, fatigue, weakness or lack 
of endurance following repetitive use.  Again, however, the VA 
examiner did not discuss whether the Veteran experienced 
incapacitating episodes due to his cervical spine disorder.

In April 2008, the Veteran was afforded a third VA evaluation, at 
which time he stated that he continued to experience constant 
numbness and weakness in the left arm.  He said that he was 
unable to participate in sports, climb ladders or use a riding 
lawnmower.  He reported a worsening of his symptoms and flare-ups 
with immobility.  An EMG of the left extremity was performed, 
which revealed mild left ulnar nerve compression at the elbow of 
mild severity without involvement of the sensory nerve fibers; 
there was no evidence of left cervical radiculopathy.  The VA 
examiner, however, did not perform any range of motion 
measurements or comment as to whether the Veteran had experienced 
any incapacitating episodes.  
There are no treatment reports of record detailing the severity 
of the Veteran's cervical spine disorder between April 2008 and 
the September 2009 VA examination.

Based on a review of the evidence of record, the criteria for a 
disability evaluation in excess of 20 percent for intervertebral 
disc syndrome of the cervical spine for the period prior to 
September 30, 2009 is not met.  

In this regard, the Board notes that during the August 2003 
examination, the Veteran's forward flexion was to 20 degrees.  By 
the time of the September 2006 examination, it had increased to 
30 degrees.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees warrants 
a 20 percent rating under DC 5243 (2010).  In addition, the 
combined range of motion for the cervical spine during the 2003 
examination was 155 degrees, and during the 2006 examination, it 
was to at least 150 degrees.  Under the General Rating Formula 
for Diseases and Injuries of the Spine, combined range of motion 
of the cervical spine not greater than 170 degrees warrants a 20 
percent rating under DC 5243 (2010).

The Board has also considered whether a higher disability rating 
is warranted under the pre-September 26, 2003 criteria for 
intervertebral disc syndrome for the period prior to September 
30, 2009.  However, because there was no evidence of ankylosis of 
the cervical spine in an unfavorable position, a 40 percent 
evaluation under DC 5287 is not warranted.  See 38 C.F.R. § 
4.71a, DC 5287 (2002).  Moreover, although there were reports of 
neurological deficits in the left upper extremity, including 
numbness, the Board notes that, because the Veteran is already 
service-connected for compression of the left arm associated with 
intervertebral disc syndrome of the cervical spine, a separate 
rating for neurological deficits would be pyramiding in violation 
of 38 C.F.R. § 4.14.  

The Board notes further that, although the Veteran was noted on 
examination to have scars on the anterior and posterior aspects 
of the neck associated with his service-connected cervical spine 
disability, as the scars have not been shown during the period on 
appeal to be unstable or painful, deep and covering an area of at 
least 6 square inches, but less than 12 square inches, or 
superficial and covering an area of 144 square inches or greater, 
a separate rating under DCs 7800-7805 is also not warranted.  

There are no other relevant diagnostic codes that would be 
applicable to the Veteran's cervical spine disability.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown for the Veteran's cervical spine disability, the 
Board acknowledges the Veteran's claims of continuous cervical 
spine pain.  However, while the VA examiners noted the Veteran's 
contentions, they specifically found no objective evidence of 
pain during range of motion exercises and no additional 
limitation with repetitive testing.  In addition, during the 
September 2006 examination, the examiner specifically noted that 
there was no pain on range of motion or flare-ups, and no 
additional limitations due to pain, fatigue, weakness or lack of 
endurance following repetitive use.  Accordingly, the Board finds 
that the Veteran is adequately compensated by the 20 percent 
rating currently assigned for this period.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected intervertebral disc syndrome of the cervical spine for 
the period prior to September 30, 2009 is not so unusual or 
exceptional in nature as to render his assigned schedular rating 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his disability.  
Moreover, despite the Veteran's contention that his cervical 
spine disability resulted, at least in part, in his medical 
retirement, the current evidence of record does not reflect that 
this disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).
 
B.  Entitlement to an evaluation in excess of 20 percent 
disabling for intervertebral disc syndrome of the cervical spine 
from September 30, 2009.

On September 30, 2009, the Veteran was afforded a VA examination.  
He told the VA examiner that he experienced chronic daily neck 
pain with radiation down the left side and flare-ups one time per 
month.  Although he claimed that his activities of daily life 
were restricted by his cervical spine intervertebral disc 
syndrome due to difficulty with fine motor manipulation and heavy 
lifting, he said that he had not had any physician-prescribed bed 
rest (incapacitating episodes).  Upon examination, it was noted 
that there was no evidence of bowel or bladder incontinence and 
the Veteran did not use a brace or cane to assist in ambulation.  
Forward flexion was to 10 degrees, extension was to 10 degrees, 
rotation was to 20 degrees bilaterally, lateral flexion was to 10 
degrees on the left, and fixed lateral flexion was to 5 degrees 
on the right with further lateral flexion to 15 degrees.  There 
was no objective evidence of pain with motion and no change in 
range of motion with repetition.  

Based on a review of the evidence of record, the criteria for a 
disability evaluation of 30 percent disabling, and no more, for 
intervertebral disc syndrome of the cervical spine are met for 
the period from September 30, 2009.  In this regard, the Board 
observes, as noted above, that during the September 2009 spine 
examination, the Veteran's forward flexion of the cervical spine 
was limited to 10 degrees.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, forward flexion of the 
cervical spine limited to 15 degrees of less warrants a rating of 
30 percent under DC 5243.  A higher rating of 40 percent would 
not be warranted under the General Rating Formula for Diseases 
and Injuries of the Spine unless there were unfavorable ankylosis 
of the entire cervical spine.  Similarly, a higher rating of 40 
percent is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, as 
the evidence of record does not demonstrate that the Veteran was 
ever found to have any incapacitating episodes during the period 
on appeal.  

The Board has also considered whether a higher disability rating 
is warranted under the pre-September 26, 2003 criteria for 
intervertebral disc syndrome for the period September 30 forward.  
However, because there was no evidence of ankylosis of the 
cervical spine in an unfavorable position, a 40 percent 
evaluation under DC 5287 is not warranted.  See 38 C.F.R. § 
4.71a, DC 5287 (2002).  Moreover, as there are no additional 
chronic orthopedic or neurological manifestations of the 
intervertebral disc syndrome, a higher evaluation by combining 
disorders under 
38 C.F.R. § 4.25 is not warranted.  

The Board notes further that, although the Veteran has been noted 
on examination to have scars on the anterior and posterior 
aspects of the neck associated with his service-connected 
cervical spine disability, as the scars have not been shown 
during the period on appeal to be unstable or painful, deep and 
covering an area of at least 6 square inches, but less than 12 
square inches, or superficial and covering an area of 144 square 
inches or greater, a separate rating under DCs 7800-7805 is also 
not warranted.  The Board also notes that, effective October 23, 
2008, rating criteria that address the evaluation of scars were 
revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 
C.F.R. pt. 4).

These new criteria apply to applications for benefits received on 
or after October 23, 2008, or upon request from a Veteran who was 
rated under the applicable criteria before this date.  Id.  As 
the Veteran's claim was received prior to this date and the Board 
has not received a request from the Veteran or his representative 
to be rated under the revised criteria, those rating criteria do 
not need to be addressed at this time.

There are no other relevant diagnostic codes that would be 
applicable to the Veteran's cervical spine disability.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown for the Veteran's cervical spine disability, the 
Board acknowledges the Veteran's claims of continuous cervical 
spine pain.  However, while the 2009 VA examiner noted the 
Veteran's contentions, he specifically found no objective 
evidence of pain during range of motion exercises and no 
additional limitation with repetitive testing.  Therefore, the 
Board finds that the Veteran is adequately compensated by the 40 
percent rating being assigned by this decision.

As for extraschedular consideration, as noted above, the Board 
concludes that the Veteran's service-connected intervertebral 
disc syndrome of the cervical spine for the period September 30, 
2009 forward is not so unusual or exceptional in nature as to 
render his assigned schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of occupational 
impairment caused by his disability.  Moreover, despite the 
Veteran's contention that his cervical spine disability resulted 
in his medical retirement, the current evidence of record does 
not reflect that this disability, alone, has caused marked 
interference with employment or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impractical.  Therefore, referral 
for assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

C.  Entitlement to service connection for a chronic low back 
disorder.

The Veteran claims that his has a low back disorder (previously 
diagnosed as a herniated disc at the L4-5 level) as a result of 
active duty service.

As an initial matter, the Board notes that the Veteran's service 
treatment records are negative for any complaints of, treatment 
for, or a diagnosis of a low back disorder during service.  In 
fact, although he was noted to have had a cervical spine disorder 
during service, his separation examinations for both his Navy and 
Army service showed normal findings for the lower spine. 

The post-service treatment reports do not show evidence of a low 
back disorder until February 1995, when he was seen by a private 
provider with reports of low back pain after pulling his lower 
right back muscles the previous day.  At that time, he told the 
examiner that he "had this problem in the past, but not for 
years."  He was diagnosed with low back pain.  During a follow-
up visit one week later, he reported that his back was "really 
100 percent."  He specifically stated that he had injured his 
low back several times in the past few years and was making sure 
not to engage in any heavy lifting, pulling or bending.  Upon 
examination, there were normal findings and the examiner 
concluded that the Veteran's low back pain had resolved.  

In May 1996, he returned to his private practitioner with 
complaints of an acute onset of low back pain after bending over 
to put a seat into a boat a few weeks earlier.  He said the pain 
felt similar to pain he had experienced one year earlier, but 
made no mention of ever having experienced low back pain or a low 
back disorder in service.  He was diagnosed with a strain of the 
sacroiliac joint.  Four years later, in November 2000, he was 
examined by a neurosurgeon, who noted in a progress report that 
the Veteran had experienced a sudden onset of low back pain three 
weeks earlier and that he had "never had problems like this."  
He was diagnosed with lumbar disc degeneration, spinal stenosis 
and an L5-S1 disc herniation.  There was no indication, however, 
from either the Veteran or the examining physician that any of 
these disorders were related to service or a service-connected 
disability.

In September 2009, the Veteran was afforded a VA spinal 
examination, during which he reported that the onset of his low 
back problems had been in 1978 or 1979 and had been chronic ever 
since.  He said that he had pain everyday all day, with pain 
traveling down the left side into the buttock and lateral left 
thigh.  There was no objective evidence of numbness or tingling, 
no bowel or bladder incontinence, and the Veteran did not use any 
devices to assist in ambulation.  The VA examiner noted that he 
had reviewed the complete claims folder, including the Veteran's 
service and post-service treatment records.  He noted that, 
although there were a few notes in the Veteran's service 
treatment records that referred to back pain, they seemed to be 
related to the Veteran's cervical spine disorder.  He observed 
that even a July 1984 record that mentioned recurrent low back 
pain status post cervical fusion appeared to be related only to 
an examination of the neck.  The examiner concluded that the 
Veteran had lumbar degenerative disc disease and facet 
arthropathy with no adequate documentation that there was any 
continuation of low back problems between his time in service to 
more than a decade later, when he reported the acute onset of low 
back pain in 1996 with one prior incident in 1995 (during which 
time, the Veteran reported that he had not experienced this type 
of pain "for years").  The examiner further noted that it was 
not until November 2000 that there was a sudden onset of low back 
pain, followed by a diagnosis of degenerative disc disease.  
Based on this evidence, the examiner concluded that the Veteran's 
lumbar spine disorder was not related to either an event, disease 
or injury in service, nor was secondary to his service-connected 
cervical spine disorder.

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence of record is against the 
Veteran's claim of entitlement to service connection for a 
chronic low back disorder.  In this regard, the Board has 
considered whether service connection is warranted either on a 
direct or presumptive basis for such.

With regard to granting service connection on a direct basis, the 
Board finds the most probative evidence of record to be the 
report of the 2009 VA examiner, who reviewed the Veteran's 
complete claims folder and opined that the Veteran's low back 
disorder was less likely than not related to either service or a 
service-connected disability, to include the cervical spine 
disorder.  This examiner specifically found that, despite the 
Veteran's statements to the contrary, there was no evidence of a 
continuity of symptomatology since service.
  
The Board further notes that, despite the Veteran's claims of 
continuing low back problems, following service, he did not seek 
treatment for a low back disorder until 1995, at which time he 
reported that he had not experienced such symptoms "for years."  
In this regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, other than the Veteran's own assertions 
concerning his condition, there is no evidence that he had a 
chronic low back condition until over a decade after active duty 
service.  This fact is evidence that significantly weighs against 
his claim. 

The Board notes that, in addition to the medical evidence, it has 
also considered the Veteran's reports of a low back disorder 
since service.  The Board is cognizant that the Court has 
repeatedly held that a veteran is competent to describe symptoms 
of which he or she has first-hand knowledge.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that 
low back pain is the type of symptom the Veteran, as a lay 
person, is competent to describe.  See Barr v Nicholson, 21 Vet. 
App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995). 

However, competency must be distinguished from weight and 
credibility, which are factual determinations, going to the 
probative value of the evidence, for the adjudicator.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, a review of 
the evidence shows that, although the Veteran now claims that he 
has experienced low back pain continuously since service, the 
contemporaneous treatment reports are negative for any evidence 
of a low back disorder during service or during the decade 
following service.  In this regard, the Court has held that, even 
where a veteran has asserted a continuity of symptomatology since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. Principi, 
14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  
In light of the clear inconsistency between the Veteran's service 
records and his recent assertions made in an effort to obtain 
compensation benefits, the Board finds his contentions of having 
a chronic low back disability since service are not credible.  

In this regard, the Board has also considered the decision in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), 
wherein the Federal Circuit determined that the Board erred by 
finding that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, the 
Board believes the instant case is clearly distinguishable, as 
the Board is not relying solely upon a general absence of 
complaints during service.  Rather, it is relying on the report 
of a competent VA examiner, who, after performing a comprehensive 
clinical evaluation, complete with a review of diagnostic studies 
and a complete review of the Veteran's service and post-service 
treatment records, concluded that his current low back disorders 
were not related to service or a service-connected disability.  
The Board finds that this opinion is the most probative evidence 
of record as to the relationship between the Veteran's current 
disability and service, and ultimately outweighs his lay reports 
regarding etiology.  

Finally, with regard to granting service connection on a 
presumptive basis, the Board notes that, in addition to the 
absence of evidence of a chronic low back disorder in service, 
there is no evidence that he was diagnosed with low back 
arthritis within the one-year presumptive period following 
service.  As such, service connection for degenerative joint 
disease or arthritis of the low back on a presumptive basis is 
not warranted.

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's claim of entitlement to 
service connection for a chronic low back disorder.  In arriving 
at the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of probative evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D. Entitlement to service connection for degenerative joint 
disease of unspecified joints.  

The Veteran contends that he has chronic degenerative joint 
disease in various unspecified joints throughout his body, which 
he claims is either a direct result of service or is secondary to 
his service-connected intervertebral disc disease of the cervical 
spine.  

A review of the service treatment records shows that the only 
joint disorders noted on medical examination reports were the 
cervical spine and left shoulder disorders, which were 
subsequently service connected.  On a January 1984 report of 
medical history in conjunction with a physical examination, the 
Veteran described his then-present condition as "good," and 
specifically noted that, due to his cervical spine surgery, he 
was having some problems with pain and range of motion of the 
neck, as well as headaches.  Although he also mentioned a right 
testicle problem (which was subsequently service connected), he 
did not make any reference to having any other joint problems.

The Veteran's post-service treatment reports pertaining to the 
musculoskeletal area only reflect complaints and treatment for 
his service-connected intervertebral disc syndrome of the 
cervical spine and compression of the left arm, as well as later 
reports of low back degenerative disorders and right shoulder 
impingement, both of which occurred more than a decade after 
active duty service and have not been shown by the probative 
evidence of record to be related to service or a service-
connected disability.

During the Veteran's March 2005 hearing before the Board, he was 
unable to specifically state which joints were affected by 
degenerative joint disease.  Although he mentioned having 
problems with his neck and right shoulder, when specifically 
asked whether he had arthritis in other parts of his body, he 
said "Not that I know of, not - I don't think I do.  I don't 
know if I do, to tell you the truth.  I mean, like everybody that 
gets [to be] in their 60's, I got aches and pains and sore joints 
and things."  In addition, although he claimed that he had 
arthritis in his fingers, he admitted that he had not been 
diagnosed with the condition by a medical practitioner.  However, 
he averred that, as a result of his training as a nurse, he was 
certain that he had multiple joint disorders.  

Based on a review of the complete claims folder, the Board 
concludes that the evidence of record is against granting the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of unspecified joints.  As noted 
above, the threshold requirement for service connection to be 
granted is competent medical evidence of the current existence of 
the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this 
case, there is no medical evidence of record demonstrating that 
the Veteran has a current diagnosis of degenerative joint 
disorder.  Moreover, as noted above, there is no medical evidence 
to show that he complained of, or was diagnosed with a multiple 
joint disease in service.  Although the post-service treatment 
records show that he was diagnosed with degenerative disorders of 
the lumbar spine in 2000, as discussed, there is no medical 
evidence linking these conditions to service or a service-
connected disability.  

In addition to the medical evidence of record, the Board has also 
considered the Veteran's lay statements that he has degenerative 
joint disease of unspecified joints.  As noted above, the Board 
recognizes the holding of the Court that the Veteran is competent 
to describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, Barr v. Nicholson, Falzone v. Brown, 
supra.  Moreover, because he was trained as a nurse, he possesses 
the medical knowledge that could allow him to relate a disability 
to service.  However, in this case, there is simply no evidence 
of record that he has been diagnosed as having a chronic multi-
joint degenerative condition, as he himself admitted during his 
hearing before the Board.  

In summary, the Board finds that the credible and competent 
evidence establishes that the Veteran  does not have a current 
degenerative joint disease of unspecified joints; as such, there 
is no basis upon which to grant the claim.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a schedular evaluation in excess of 20 percent 
disabling for intervertebral disc syndrome of the cervical spine 
prior to September 30, 2009 is denied.

Entitlement to a schedular evaluation of 30 percent disabling for 
intervertebral disc syndrome of the cervical spine for the period 
from September 30, 2009, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to service connection for a chronic low back disorder 
is denied.

Entitlement  to service connection for degenerative joint disease 
of unspecified joints is denied.


REMAND

During the VA examinations, the Veteran stated that he had been 
medically-retired from his previous occupation as a machine 
operator since 1998 due to his cervical spine disability.  He has 
also indicated that he is unemployable as a result of his 
service-connected depression associated with his intervertebral 
disc syndrome of the cervical spine.  As such, the issue of 
entitlement to a total rating based on individual unemployability 
due to service-connected disability ("TDIU") is raised by the 
record.  Such issue has not been adjudicated by the RO, nor 
developed for appellate consideration at this time.  However, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a 
claim for TDIU was part of an increased rating issue when such 
claim is raised by the record.  As such, it must be adjudicated 
by the RO prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

Following any necessary development, the 
RO/AMC should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to a 
service-connected disability.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to the 
Veteran and his representative.  The matter 
should be returned to the Board for 
appellate consideration only if the Veteran 
perfects an appeal as to this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of V
eterans Affairs


